Case 2:20-cv-11576-PSG-PD Document 1 Filed 12/23/20 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia                            Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     3049 8th Street, L.P., a California       Act; Unruh Civil Rights Act
       Limited Partnership;
15     MPI Group, Inc., a California
       Corporation
16
17               Defendants.

18
19         Plaintiff Orlando Garcia complains of 3049 8th Street, L.P., a California

20   Limited Partnership; MPI Group, Inc., a California Corporation; and alleges as

21   follows:

22
23     PARTIES:

24     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

25   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual

26   dexterity issues. He uses a wheelchair for mobility.

27     2. Defendants 3049 8th Street, L.P. and MPI Group, Inc. owned the real

28   property located at or about 3043 W 8th St, Los Angeles, California, upon


                                             1

     Complaint
Case 2:20-cv-11576-PSG-PD Document 1 Filed 12/23/20 Page 2 of 7 Page ID #:2




 1   which the business “Via-Max Envios de Dinero” operates, in August 2020.
 2     3. Defendants 3049 8th Street, L.P. and MPI Group, Inc. own the real
 3   property located at or about 3043 W 8th St, Los Angeles, California, upon
 4   which the business “Via-Max Envios de Dinero” operates, currently.
 5     4. Plaintiff does not know the true names of Defendants, their business
 6   capacities, their ownership connection to the property and business, or their
 7   relative responsibilities in causing the access violations herein complained of,
 8   and alleges a joint venture and common enterprise by all such Defendants.
 9   Plaintiff is informed and believes that each of the Defendants herein is
10   responsible in some capacity for the events herein alleged, or is a necessary
11   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
12   the true names, capacities, connections, and responsibilities of the Defendants
13   are ascertained.
14
15     JURISDICTION & VENUE:
16     5. The Court has subject matter jurisdiction over the action pursuant to 28
17   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19     6. Pursuant to supplemental jurisdiction, an attendant and related cause
20   of action, arising from the same nucleus of operative facts and arising out of
21   the same transactions, is also brought under California’s Unruh Civil Rights
22   Act, which act expressly incorporates the Americans with Disabilities Act.
23     7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24   founded on the fact that the real property which is the subject of this action is
25   located in this district and that Plaintiff's cause of action arose in this district.
26
27     FACTUAL ALLEGATIONS:
28     8. Plaintiff went to Via-Max Envios de Dinero (“Via-Max”) in August 2020


                                               2

     Complaint
Case 2:20-cv-11576-PSG-PD Document 1 Filed 12/23/20 Page 3 of 7 Page ID #:3




 1   with the intention to avail himself of its services and to assess the business for
 2   compliance with the disability access laws.
 3     9. Via-Max is a facility open to the public, a place of public
 4   accommodation, and a business establishment.
 5     10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 6   to provide wheelchair accessible paths of travel in conformance with the ADA
 7   Standards as it relates to wheelchair users like the plaintiff.
 8     11. Via-Max provides paths of travel to its customers but fails to provide any
 9   wheelchair accessible paths of travel.
10     12. A few problems that plaintiff encountered is that the ramp that runs up
11   to the entrance did not have a level landing. What is more, the ramps at the
12   entrance and inside had slopes that were too steep for plaintiff. Finally, the
13   ramp inside did not have handrails.
14     13. Plaintiff believes that there are other features of the paths of travel that
15   likely fail to comply with the ADA Standards and seeks to have fully compliant
16   paths of travel available for wheelchair users.
17     14. On information and belief, the defendants currently fail to provide
18   wheelchair accessible paths of travel.
19     15. These barriers relate to and impact the plaintiff’s disability. Plaintiff
20   personally encountered these barriers.
21     16. As a wheelchair user, the plaintiff benefits from and is entitled to use
22   wheelchair accessible facilities. By failing to provide accessible facilities, the
23   defendants denied the plaintiff full and equal access.
24     17. The failure to provide accessible facilities created difficulty and
25   discomfort for the Plaintiff.
26     18. The defendants have failed to maintain in working and useable
27   conditions those features required to provide ready access to persons with
28   disabilities.


                                              3

     Complaint
Case 2:20-cv-11576-PSG-PD Document 1 Filed 12/23/20 Page 4 of 7 Page ID #:4




 1     19. The barriers identified above are easily removed without much
 2   difficulty or expense. They are the types of barriers identified by the
 3   Department of Justice as presumably readily achievable to remove and, in fact,
 4   these barriers are readily achievable to remove. Moreover, there are numerous
 5   alternative accommodations that could be made to provide a greater level of
 6   access if complete removal were not achievable.
 7     20. Plaintiff will return to Via-Max to avail himself of its services and to
 8   determine compliance with the disability access laws once it is represented to
 9   him that Via-Max and its facilities are accessible. Plaintiff is currently deterred
10   from doing so because of his knowledge of the existing barriers and his
11   uncertainty about the existence of yet other barriers on the site. If the barriers
12   are not removed, the plaintiff will face unlawful and discriminatory barriers
13   again.
14     21. Given the obvious and blatant nature of the barriers and violations
15   alleged herein, the plaintiff alleges, on information and belief, that there are
16   other violations and barriers on the site that relate to his disability. Plaintiff will
17   amend the complaint, to provide proper notice regarding the scope of this
18   lawsuit, once he conducts a site inspection. However, please be on notice that
19   the plaintiff seeks to have all barriers related to his disability remedied. See
20   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
21   encounters one barrier at a site, he can sue to have all barriers that relate to his
22   disability removed regardless of whether he personally encountered them).
23
24   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
25   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
26   Defendants.) (42 U.S.C. section 12101, et seq.)
27     22. Plaintiff re-pleads and incorporates by reference, as if fully set forth
28   again herein, the allegations contained in all prior paragraphs of this


                                               4

     Complaint
Case 2:20-cv-11576-PSG-PD Document 1 Filed 12/23/20 Page 5 of 7 Page ID #:5




 1   complaint.
 2     23. Under the ADA, it is an act of discrimination to fail to ensure that the
 3   privileges, advantages, accommodations, facilities, goods and services of any
 4   place of public accommodation is offered on a full and equal basis by anyone
 5   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 6   § 12182(a). Discrimination is defined, inter alia, as follows:
 7            a. A failure to make reasonable modifications in policies, practices,
 8                or procedures, when such modifications are necessary to afford
 9                goods,    services,    facilities,   privileges,    advantages,   or
10                accommodations to individuals with disabilities, unless the
11                accommodation would work a fundamental alteration of those
12                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
13            b. A failure to remove architectural barriers where such removal is
14                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
15                defined by reference to the ADA Standards.
16            c. A failure to make alterations in such a manner that, to the
17                maximum extent feasible, the altered portions of the facility are
18                readily accessible to and usable by individuals with disabilities,
19                including individuals who use wheelchairs or to ensure that, to the
20                maximum extent feasible, the path of travel to the altered area and
21                the bathrooms, telephones, and drinking fountains serving the
22                altered area, are readily accessible to and usable by individuals
23                with disabilities. 42 U.S.C. § 12183(a)(2).
24     24. When a business provides paths of travel, it must provide accessible
25   paths of travel.
26     25. Here, accessible paths of travel have not been provided in conformance
27   with the ADA Standards.
28     26. The Safe Harbor provisions of the 2010 Standards are not applicable


                                             5

     Complaint
Case 2:20-cv-11576-PSG-PD Document 1 Filed 12/23/20 Page 6 of 7 Page ID #:6




 1   here because the conditions challenged in this lawsuit do not comply with the
 2   1991 Standards.
 3      27. A public accommodation must maintain in operable working condition
 4   those features of its facilities and equipment that are required to be readily
 5   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 6      28. Here, the failure to ensure that the accessible facilities were available
 7   and ready to be used by the plaintiff is a violation of the law.
 8
 9   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
10   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
11   Code § 51-53.)
12      29. Plaintiff repleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
15   that persons with disabilities are entitled to full and equal accommodations,
16   advantages, facilities, privileges, or services in all business establishment of
17   every kind whatsoever within the jurisdiction of the State of California. Cal.
18   Civ. Code §51(b).
19      30. The Unruh Act provides that a violation of the ADA is a violation of the
20   Unruh Act. Cal. Civ. Code, § 51(f).
21      31. Defendants’ acts and omissions, as herein alleged, have violated the
22   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
23   rights to full and equal use of the accommodations, advantages, facilities,
24   privileges, or services offered.
25      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
26   discomfort or embarrassment for the plaintiff, the defendants are also each
27   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
28   (c).


                                              6

     Complaint
Case 2:20-cv-11576-PSG-PD Document 1 Filed 12/23/20 Page 7 of 7 Page ID #:7




 1
 2          PRAYER:
 3          Wherefore, Plaintiff prays that this Court award damages and provide
 4   relief as follows:
 5       1. For injunctive relief, compelling Defendants to comply with the
 6   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 7   plaintiff is not invoking section 55 of the California Civil Code and is not
 8   seeking injunctive relief under the Disabled Persons Act at all.
 9       2. Damages under the Unruh Civil Rights Act, which provides for actual
10   damages and a statutory minimum of $4,000 for each offense.
11       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
12   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
13
14   Dated: December 17, 2020         CENTER FOR DISABILITY ACCESS
15
16
17
                                      By: _______________________
18
                                             Russell Handy, Esq.
19                                           Attorney for plaintiff
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
